UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    18-CR-713 (JMF)
                                                                       :   20-CV-2871 (JMF)
NKANGA NKANGA,                                                         :
                                                                       :        ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        After more than a week of opposing one motion after another filed by the Defendant, Dr.

Nkanga Nkanga, for temporary release in connection with the COVID-19 pandemic, the

Government filed a letter earlier this evening consenting to Dr. Nkanga’s latest bail application,

this time in connection with a motion to vacate his conviction and sentence pursuant to 28 U.S.C.

§ 2255 that he filed this morning. See ECF Nos. 115, 118. Dr. Nkanga’s motion for bail

pending adjudication of his Section 2255 motion is therefore GRANTED on consent.

        In particular, consistent with the Government’s concessions, the Court finds that the

motion raises at least one substantial claim — namely, that counsel was ineffective leading up to

and at sentencing for failing to request bail pending sentencing and a voluntary surrender date

that would have enabled Dr. Nkanga to remain out of custody during the pandemic — and that

“extraordinary or exceptional circumstances exist which make the grant of bail necessary to

make the habeas remedy effective.” Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001) (internal

quotation marks and alterations omitted); accord Coronel v. Decker, — F. Supp. 3d —, No. 20-

CV-2472 (AJN), 2020 WL 1487274, at *8-9 (S.D.N.Y. Mar. 27, 2020) (Nathan, J.). As the

Government acknowledges, the extraordinary circumstances that make this case an appropriate

one for bail “include the defendant’s age; his multiple health issues; the nature of the defendant’s
offense; the precise timing of the sentencing proceeding (which occurred on March 12, 2020) in

relation to the emerging COVID-19 pandemic; and the conclusions already reached by the Court

in previous aspects of this litigation regarding the defendant’s health issues, and apparent lack of

dangerousness or risk of flight. In addition, in light of the defendant’s apparent claim that, but

for counsel’s allegedly ineffective assistance, the judgment would have included a surrender date

permitting the defendant to be released on bail pending the COVID-19 crisis, bail pending

resolution of that claim may be necessary to effectuate the relief sought.” ECF No. 118, at 2.

       The Court imposes the following bail conditions:

           x   $500,000 personal recognizance bond signed by Dr. Nkanga, who may affix his
               signature remotely within six hours of his release, and co-signed by three
               financially responsible persons, who may sign the bond remotely within one
               business day of Dr. Nkanga’s release;

           x   Home incarceration at Dr. Nkanga’s residence, subject to approval by Pre-Trial
               Services, and enforced by location monitoring technology to be determined by
               Pre-Trial Services. Dr. Nkanga may leave his residence only for emergency
               medical services. All other leave from the residence must be submitted through
               defense counsel for the Court’s approval;

           x   No visitors to Dr. Nkanga’s residence except for family members;

           x   Unless otherwise approved by the Court, the location monitoring equipment shall
               be installed no later than fourteen days after release during which time Dr.
               Nkanga shall self-quarantine in his residence;

           x   Ten days after his release, Dr. Nkanga shall call Pre-Trial Services to arrange for
               location monitoring equipment;

           x   If approved by Pre-Trial Services, Dr. Nkanga is permitted to self-install the
               location monitoring equipment selected by Pre-Trial Services under the direction
               and instruction of Pre-Trial Services;

           x   Dr. Nkanga must purchase or obtain an iPhone with FaceTime capabilities within
               two weeks of his release for remote/virtual monitoring by Pre-Trial Services;

           x   Dr. Nkanga shall comply with all other standard conditions of supervised release
               (e.g., shall not commit other crimes, possess a firearm, etc.);

           x   Dr. Nkanga shall surrender any personal travel documents not already in the

                                                 2
